Citation Nr: 1539912	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than February 21, 2006, for the grant of an initial 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 21, 2006, for the grant of a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, S.S.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to January 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 1996, December 2005, and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran first claimed service connection for a nervous condition in January 1970; his claim was denied in a July 1970 rating decision.  A petition to reopen the claim was filed in January 1984, but no additional evidence was submitted and it was administratively denied.  A second petition to reopen was filed in June 1992 and denied in a March 1993 rating decision.  The Veteran did not appeal the March 1993 decision.  A third petition to reopen was filed in January 1995 and denied in a May 1996 rating decision.  See also October 1995 Statement.  The Veteran appealed the decision.  The Board granted the petition and remanded the claim for service connection for a psychiatric disorder in October 1998, and then remanded it again in August 2004 for clarification of the Veteran's diagnoses.  A December 2005 rating decision by the RO in Bay Pines, Florida granted service connection for PTSD and assigned a 30 percent disability rating, effective January 11, 1995.  Jurisdiction was subsequently returned to the RO in Seattle.  In a March 2006 statement, the Veteran requested entitlement to a TDIU.  A September 2008 rating decision granted entitlement to a TDIU and assigned a 70 percent rating for PTSD, both effective February 20, 2008.  A March 2009 rating decision then assigned an effective date of February 21, 2006, for the grant of both a 70 percent disability rating for PTSD and a TDIU.  

The Veteran testified before the undersigned Veterans Law Judge during an April 2015 Travel Board Hearing.  A transcript is associated with the claims file.

The issues of entitlement to an earlier effective date for the grant of service connection for PTSD and entitlement to service connection for a back disability were raised by the Veteran's March 2006 Notice of Disagreement and testimony during the Veteran's April 2015 Travel Board Hearing.  See Transcript of Record at 3-4 (requesting earlier effective date, back to discharge, for the grant of service connection for PTSD); March 2006 Notice of Disagreement (asserting that employment is not possible due to back problems and an inability to handle people).  As the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that, if the Veteran's intent is to obtain an effective date for the grant of service connection for PTSD that is earlier than the date of his latest petition to reopen a claim for service connection for a psychiatric disorder, either he or his representative will need to file a motion alleging clear and unmistakable error in a prior final rating decision.  See 38 U.S.C.A. § 5109A (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he should be assigned an earlier effective date for the grant of a 70 percent disability rating for PTSD, currently effective February 21, 2006, and for the grant of a TDIU, also currently effective February 21, 2006.  See December 2005 Rating Decision; Transcript of Record at 3-4.

While the Veteran did have legal representation during the period on appeal, he submitted several statements to Congress and to VA that do not appear to have been written by a representative.  See Harris v. Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013) ("VA must generously construe a pro se veteran's filing to discern all possible claims raised by the evidence" and "any ambiguity in a pro se filing that could be construed as an informal claim must be resolved in the veteran's favor.").  A generous reading of these statements raises the referred claims for service connection for a back disability and for an earlier effective date for the grant of service connection for PTSD.  See Transcript of Record at 3-4 (requesting earlier effective date, back to discharge, for the grant of service connection for PTSD); March 2006 Notice of Disagreement (asserting that employment is not possible due to back problems and an inability to handle people).  

The issues currently on appeal are inextricably intertwined with the raised and referred claims.  The claim for an earlier effective date for the grant of service connection for PTSD is, in other words, a claim for an earlier effective date for the grant of a disability rating of 30 percent for PTSD; however, the current appeal for an earlier effective date for the grant of a 70 percent disability rating for PTSD is, in other words, an appeal for a disability rating in excess of 70 percent for PTSD prior to February 21, 2006.  Consequently, the two issues are inextricably intertwined.  

While the Veteran has been evaluated for several disabilities for nonservice-connected pension purposes, he is only service connected for compensation purposes for PTSD.  Accordingly, the appeal for an earlier effective date for the grant of a 70 percent disability rating for PTSD is inextricably intertwined with the raised claim for service connection for a back disability and the current appeal for an earlier effective date for the grant of a TDIU.  See 38 C.F.R. § 4.16(a) (2014) (listing schedular requirement for TDIU as having one service-connected disability rated at 60 percent or two or more such disabilities, one of which is rated at 40 percent or more, with a combined rating of 70 percent or more).  

The Veteran's appeals for earlier effective dates for the grant of 70 percent for PTSD and the grant of a TDIU are therefore deferred pending adjudication of the inextricably intertwined issues.

Further, it is unclear whether all of the documents the Veteran asserted during his April 2015 Travel Board hearing that he had submitted to the VA Office of General Counsel were ever associated with his claims file.  See Transcript of Record at 2.  VA should confirm that these records were received or ask the Veteran to resubmit them to his local RO for upload into the Veterans Benefits Management System (VBMS).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding relevant records from any VA or private facilities at which the Veteran has received psychiatric treatment, including any records submitted by the Veteran to VA's Office of General Counsel.  See Transcript of Record at 2.  

2.  Then, after adjudicating the raised claims noted in the Introduction, complete any other development that may be warranted and readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







